DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 – 31 are pending.  Claims 1 – 4 were amended.  Claims 5 – 31 are new.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21 – 40 of copending Application No. 16/691164 (reference application 1), claims 1 – 20 of copending Application No. 16/691376 (reference application 2), and claims 1, 2, and 4 – 23 of copending Application No. 16/691392 (reference application 3). Although the claims at issue are not identical, they are not patentably distinct from each other because all the claims 

Specification
The disclosure is objected to because of the following informalities: the term “semiconductor” is incorrectly spelled using a hyphen, as “semi-conductor”, in paragraphs [001517], [002053], [002055], [002061], and [002076].   This term is spelled correctly in the eleven other usages in the instant specification. 
Appropriate correction is required.

The disclosure is objected to because of the following informalities: the number of characters used to represent paragraph number is inconsistent.  Paragraphs [0001] – [0099], [0113] – [0268], and [0599] – [0753] use 4 characters, while paragraphs [00100] – [00112], [00269] – [00598], and [00754] – [00999] use 5 characters, and paragraphs [001000] – [003121] use 6 characters. The inconsistent number of characters makes it difficult to find a specified paragraph, such as in Applicant’s indication of support for amendments.  Examiner suggests a consistent use of 5 characters.
Appropriate correction is required.

Claim Objections
Claim 25 is objected to because of the following informalities:  there is an extraneous “.” after the claim status “(New)”.  Appropriate correction is required.
Claim 25 is objected to because of the following informalities: the correct spelling is “semiconductor”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
MPEP §2164.01 states “Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention.”  A review of the instant specification finds support for the claims in paragraphs [001474], [001480], [001507], and [001517].  However, these paragraphs merely state that “the plurality of sensor inputs is configured to sense at least one of an operational mode, a 
Examining the Wands factors (MPEP §2164.01(a)):
(A): the breadth of the claims are extensive.  Claims 1 and 2 cover seven different examples of systems, with disparate operational requirements, and claims 3 and 4 cover thirteen different examples of systems, with disparate operational requirements.  For example, the reasonable interpretation of “a turbine” is quite different from a reasonable interpretation of “a generator”, and the reasonable interpretation of “a chemical vapor deposition system” is quite different from a reasonable interpretation of “a robotic handling system”.  The specification describes data collectors in very broad terms, for example in paragraph [001412], which states “A data collector may include 
(B): The nature of the invention describes the use of a distributed network of “data collectors”.  The instant claims appear to be a field of use application of the disclosed invention, rather than describing the technical differentiation of the invention itself.
 (C) The specification is silent with regard to the state of the prior art of data collection and interpretation for the 20 different example systems.  For example, the disclosure is silent with regard to how data was previously collected and interpreted from “a gear system” or “an etching system”.  The specification is silent with respect to what sensors are used in each system, how data has been acquired from the recited systems, or how data has been analyzed in any of the recited systems.
(D) There is no teaching of how one of ordinary skill in the art of power generation systems, for example, typically collects and analyzes data, and no indication of how one of ordinary skill in the art would select what data to monitor and what selection of sensors to use.
(E) The Examiner interprets that the level of predictability in each of the disparate examples is well known.  For example, conveyer belts are a well-known in the art, and the collection of data from conveyor belt systems is well-known.  Likewise, each and every recited system has well-known data that could be collected and analyzed.

(G) The specification is silent with respect to any working examples of the recited systems.
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure is excessive, as the specification is silent with respect to what data to monitor, where to acquire the data from the systems in question, how to connect the sensors to o an overall system, and how to interpret the collected data.
Based on the evidence as a whole, as best understood by the examiner, claims 1 – 31 fail the enablement requirement under 35 USC 112(a).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 includes the element/step “at least one target system comprises at least one of a fuel handling system, a power source, a turbine, a generator, a gear system, an electrical Claim 10 includes the element/step “the at least one target system comprises at least one of: the fuel handling system; the power source; or the gear system”.  It is not clear whether the “target system” selected by claim 10 must be the same as the “target system” selected by claim 1, if they can be different, or if claim 10 is intended to limit the scope of possible target systems to only the three systems recited.  For the purpose of the instant examination, the Examiner interprets claim 10 as restricting the set of “target systems” to be only selected from the list of “the fuel handling system; the power source; or the gear system”.
Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 3 includes the element/step “the at least one target system is at least one of a power system, a conveyor system, a generator, an assembly line system, a wafer handling system, a chemical vapor deposition system, an etching system, a printing system, a robotic handling system, a component assembly system, an inspection system, a robotic assembly system, or a semi-conductor production system”.   Claim 22 includes the element/step “the at least one target system is at least one of: the power system; the generator; the component assembly system; the printing system; or the robotic handling system”.  It is not clear whether the “target system” selected by claim 22 must be the same as the “target system” selected by claim 3, if they can be different, or if claim 22 is intended to limit the scope of possible target systems to only the three systems recited.  For the purpose of the instant examination, the Examiner interprets claim 22 
Note: All art rejections applied are as best understood by the examiner.


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, and 5 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite:
A system for self-organizing collection and storage of data collection in a power generation system, the system comprising: 
	a data collector for handling a plurality of sensor inputs from sensors in the power generation system;
wherein the plurality of sensor inputs is configured to sense at least one of an operational mode, a fault mode, and a health status of at least one target system; 
	wherein the target system comprises at least one of a fuel handling system, a power source, a turbine, a generator, a gear system, an electrical transmission system, and a transformer; and
a self-organizing system for self-organizing at least one of (i) a storage operation of the data, (ii) a data collection operation of the sensors that provide the plurality of sensor inputs, and (iii) a selection operation of the plurality of sensor inputs, wherein the self-organizing system organizes a swarm of mobile data collectors to collect data from a plurality of target systems.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
The limitation of “a self-organizing system for self-organizing at least one of (i) a storage operation of the data, (ii) a data collection operation of the sensors that provide the plurality of sensor inputs, and (iii) a selection operation of the plurality of sensor inputs”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts.  For example, “self-organizing” in the context of this claim encompasses the user of the system manually selecting what data items from a given sensor, or set of sensors, should be stored to a persistent media, such as a hard drive.  Also, “a selection operation” encompasses a mathematical equation that produces a result based on a function of multiple input variables. 
This judicial exception is not integrated into a practical application. In particular, the claims recite “a power generation environment” and “wherein the target system is selected from a group consisting of: a fuel handling system, a power source, a turbine, a generator, a gear system, an electrical transmission system, and a transformer”.  These are recited at a high level of generality, and lack specific narrowing details regard how the data is produced or what the data represents.  According to MPEP 2106.05(h), “limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application”.

Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The “power generation environment” and the various recited systems amount to a field of use, but these are recited at a high level of abstraction that is insufficient to constrain the identified abstract idea to a particular machine.  Given the lack of tangible additional elements, there are no elements that can be analyzed as contributing to “significantly more” than the identified abstract idea, either when considered individually and as an ordered combination.  The claim is not patent eligible.
Claim 2 is similar to claim 1, but adds a “storage specification” for “local storage” and “streaming via a network environment”.  The additional elements of local storage and a network.  The “local storage” and “network environment” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using local storage and a network environment amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. When considered individually and as an ordered combination, these additional elements do not amount to “significantly more” than the identified abstract idea.  The claim is not patent eligible.


Claims 3, 4, and 21 – 31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite:
A system for self-organizing collection and storage of data collection in a manufacturing environment, the system comprising: 
	a data collector for handling a plurality of sensor inputs from sensors in the manufacturing environment;
wherein the plurality of sensor inputs is configured to sense at least one of an operational mode, a fault mode, and a health status of at least one target system; 
	wherein the target system is selected from a group consisting of: a power system, a conveyor system, a generator, an assembly line system, a wafer handling system, a chemical vapor deposition system, an etching system, a printing system, a 
a self-organizing system for self-organizing at least one of (i) a storage operation of the data, (ii) a data collection operation of the sensors that provide the plurality of sensor inputs, and (iii) a selection operation of the plurality of sensor inputs, wherein the self-organizing system organizes a swarm of mobile data collectors to collect data from a plurality of target systems.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
The limitation of “a self-organizing system for self-organizing at least one of (i) a storage operation of the data, (ii) a data collection operation of the sensors that provide the plurality of sensor inputs, and (iii) a selection operation of the plurality of sensor inputs”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts.  For example, “self-organizing” in the context of this claim encompasses the user of the system manually selecting what data items from a given sensor, or set of sensors, should be stored to a persistent media, such as a hard drive.  Also, “a selection operation” encompasses a mathematical equation that produces a result based on a function of multiple input variables.
This judicial exception is not integrated into a practical application. In particular, the claims recite “a manufacturing environment” and a “at least one target system selected from a group consisting of: a power system, a conveyor system, a generator, an assembly line system, a wafer handling system, a chemical vapor deposition system, 
The claim also recites “a data collector for handling a plurality of sensor inputs from sensors in the manufacturing environment; wherein the plurality of sensor inputs is configured to sense at least one of an operational mode, a fault mode and a health status of at least one target system”.  The “data collector” is recited at a high level of abstraction, and lacks specific, narrowing details about what data is collected or how the data is collected.  As such, the recited data collector amounts to generic data collection of information necessary for the application of the identified abstract idea.
Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The “manufacturing environment” and the various recited systems amount to a field of use, but these are recited at a high level of abstraction that is insufficient to constrain the identified abstract idea to a particular machine.  Given the lack of tangible additional elements, there are no elements that can 
Claim 4 is similar to claim 3, but adds a “storage specification” for “local storage” and “streaming via a network environment”.  The additional elements of local storage and a network.  The “local storage” and “network environment” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using local storage and a network environment amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. When considered individually and as an ordered combination, these additional elements do not amount to “significantly more” than the identified abstract idea.  The claim is not patent eligible.
Dependent claims 5 – 8, 10, 11, 17, 18, and 22 add the limitation of “a power generation system” and/or components of a power generation system.  As in the independent claims, this element is recited at a high level of abstraction and lacks specific, narrowing details about what data is collected or how the data is collected.  The claims are not patent eligible.
claim 9 adds the limitation of “sense a load on an electrical grid”, which amounts to mere data collection required for the calculations performed by the identified abstract idea.  The claim is not patent eligible.
Dependent claims 12, 13, 19, 20, and 25 add the limitations of “self-propelled mobile data collector” and “a mobile robot, a drone; or a mobile submarine”.  While this element adds more structure, it is recited at a high level of abstraction and lacks specific, narrowing details about what data is collected or how the data is collected.  Further, it adds no additional limitations with regard to how the collected data is used to affect the system being monitored, which could be analyzed as integrating the abstract idea into a practical application if such a limitation was present.  The claims are not patent eligible.
Dependent claims 14 – 16 and 25 – 30 add further limitations amounting to mathematical calculations that are part of the abstract idea.  The claims are not patent eligible.
Dependent claims 21 and 22 add the limitation of “a plurality of manufacturing system components disposed in the manufacturing system” and a list of alternative components of the system.  As in the independent claim, this element is recited at a high level of abstraction and lacks specific, narrowing details about what data is collected or how the data is collected.  The claims are not patent eligible.
Dependent claims 23 and 24 add the limitation of “a semiconductor production system” and “a clean room”.  As in the independent claim, this element is recited at a high level of abstraction and lacks specific, narrowing details about what data is collected or how the data is collected.  The claims are not patent eligible.
claim 31 adds the limitation of “a processor”.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, US 2017/0332049 (hereinafter 'Zhang') in view of Harner, US 3758764 (hereinafter 'Harner').

Regarding claim 2: Zhang teaches a system for self-organizing collection and storage of data collection ([Fig 1, 0011]: discloses a self-organized intelligent wireless network that includes storage at the simple nodes 101 and complex nodes 102), the system comprising: 

wherein the plurality of sensor inputs is configured to sense at least one of an operational mode, a fault mode and a health status of at least one target system ([Fig 2, Fig 3, 0025, 0031]: discloses a simple node 200 that collects temperature, motion, or sound data and a complex node 300 that collects video data in addition to the data collected by a simple node); and
a self-organizing system for self-organizing at least one of (i) a storage operation of the data, (ii) a data collection operation of the sensors that provide the plurality of sensor inputs, or (iii) a selection operation of the plurality of sensor inputs ([0042 – 0044]: discloses a self-organized sensor network that includes memory on each of the nodes in the network, provides the ability to collect data using one of several sensor types, and provides the ability to enable high-speed video data collection when required),
wherein the self-organizing system generates a storage specification for organizing the storage of the data, the storage specification specifying data for local storage in the power generation system and specifying data for streaming via a network connection ([0035, 0042]: discloses that the main CPU 403 collects either high-speed streaming data or low-speed sensor data, and may store that data to be shared with web/cloud services 407).

Zhang is silent with respect to 
a power generation system;

a data collector for handling a plurality of sensor inputs from sensors in the power generation system; and 
wherein the at least one target system comprises at least one of a fuel handling system, a power source, a turbine, a generator, a gear system, an electrical transmission system, and a transformer.

Harner teaches a system for monitoring and optimizing a turbine engine ([Abstract]) that includes
a power generation system ([col 1, lines 8 – 9]: discloses a control system for turbo-type power plant);
a system for self-organizing collection and storage of data collection in a power generation system ([col 2, lines 8 – 11]: discloses a control system that optimizes a turbine’s performance by self-optimizing the operating parameters of the turbine);
a data collector for handling a plurality of sensor inputs from sensors in the power generation system ([Fig. 1; col 7, lines 29 – 35; col 8, lines 16 – 18]: discloses a correlation logic unit that makes calculations based on the current thrust output and fuel consumption of the turbine engine, as provided by PA module 20); and
wherein the at least one target system comprises a system selected from a group consisting of: a fuel handling system, a power source, a turbine, a generator, a gear system, an electrical transmission system, and a transformer ([col 1, line 15]: discloses a “turbine type of power plant”).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Zhang in view of Harner to enable application of a self-organized system of distributed sensors to a known system of “turbo-type of power plant of the type having at least one or both variable turbine inlet nozzles and variable area exhaust nozzles ([col 1, lines 8 – 9])” in order to obtain the predictable result of a self-organized power generation system. 


Claims 1, 5, 6, 8, and 10 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang view of Harner in view of Castillo-Effen et al., US 2017/0329307 (hereinafter 'Castillo-Effen').

Regarding claim 1: Zhang teaches a system for self-organizing collection and storage of data collection ([Fig 1, 0011]: discloses a self-organized intelligent wireless network that includes storage at the simple nodes 101 and complex nodes 102), the system comprising: 
a data collector for handling a plurality of sensor inputs from sensors ([Fig 2, 0025]: discloses a simple node 200 that collects data from sensors 208 – 210);
wherein the plurality of sensor inputs is configured to sense at least one of an operational mode, a fault mode and a health status of at least one target system ([Fig 2, Fig 3, 0025, 0031]: discloses a simple node 200 that collects temperature, motion, or 
a self-organizing system for self-organizing at least one of (i) a storage operation of the data, (ii) a data collection operation of the sensors that provide the plurality of sensor inputs, or (iii) a selection operation of the plurality of sensor inputs ([0042 – 0044]: discloses a self-organized sensor network that includes memory on each of the nodes in the network, provides the ability to collect data using one of several sensor types, and provides the ability to enable high-speed video data collection when required), 
wherein the self-organizing system organizes a swarm of data collectors to collect data from a plurality of target systems ([Fig 1, 0023]: discloses a wireless sensor network 100 that comprises a number of simple nodes 101 and complex nodes 102, which the Examiner interprets as equivalents to a “swarm”, and a plurality of sub-networks which the Examiner interprets as equivalent to multiple target systems, one per sub-network).

Zhang is silent with respect to 
a power generation system;
a system for self-organizing collection and storage of data collection in a power generation system;
a data collector for handling a plurality of sensor inputs from sensors in the power generation system;  and

mobile data collectors.

Harner teaches a system for monitoring and optimizing a turbine engine ([Abstract]) that includes
a power generation system ([col 1, lines 8 – 9]: discloses a control system for turbo-type of power plant);
a system for self-organizing collection and storage of data collection in a power generation system ([col 2, lines 8 – 11]: discloses a control system that optimizes a turbine’s performance by self-optimizing the operating parameters of the turbine);
a data collector for handling a plurality of sensor inputs from sensors in the power generation system ([Fig. 1; col 7, lines 29 – 35; col 8, lines 16 – 18]: discloses a correlation logic unit that makes calculations based on the current thrust output and fuel consumption of the turbine engine, as provided by PA module 20);  and
wherein the target system is selected from a group consisting of: a fuel handling system, a power source, a turbine, a generator, a gear system, an electrical transmission system, and a transformer ([col 1, line 15]: discloses a “turbine type of power plant”).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Zhang in view of Harner to enable [col 1, lines 8 – 9])” in order to obtain the predictable result of a self-organized power generation system. 

Castillo-Effen teaches a system for monitoring health of an asset ([0006]) that includes
a mobile data collector ([0028]: teaches a robotic system 10 that includes drones that are capable of autonomous movement in one-, two-, or three-dimensions).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Zhang in view of Harner in view of Castillo-Effen to simplify the maintenance of the systems being monitored, using mobile device to “facilitate one or both of health monitoring of the asset and repair, remediation, or improvement of the asset with limited or no human support ([0017])”, as known in the art.

Regarding claim 5: Zhang view of Harner in view of Castillo-Effen teaches the system of claim 1, as discussed above, wherein:
the data collector is one of the swarm of data collectors structured to interpret the plurality of sensor inputs from the sensors in the system (Zhang: [Fig 2, 0025]: discloses a simple node 200 that collects data from sensors 208 – 210); and
the self-organizing system self-organizes the swarm of data collectors to collect data from the plurality of system components (Zhang: [0042 – 0044]: discloses a self-

Zhang view of Harner is silent with respect to 
mobile data collectors;
the power generation system; and 
the at least one target system comprises a plurality of power generation system components disposed in the power generation system, the plurality of power generation system components structured to contribute, in part, to generation of electrical power.

Harner teaches a system for monitoring and optimizing a turbine engine ([Abstract]) that includes
a power generation system ([col 1, lines 8 – 9]: discloses a control system for turbo-type power plant);
a system for self-organizing collection and storage of data collection in a power generation system ([col 2, lines 8 – 11]: discloses a control system that optimizes a turbine’s performance by self-optimizing the operating parameters of the turbine); and
a data collector for handling a plurality of sensor inputs from sensors in the power generation system ([Fig. 1; col 7, lines 29 – 35; col 8, lines 16 – 18]: discloses a correlation logic unit that makes calculations based on the current thrust output and fuel consumption of the turbine engine, as provided by PA module 20).

[col 1, lines 8 – 9])” in order to obtain the predictable result of a self-organized power generation system. 

Castillo-Effen teaches a system for monitoring health of an asset ([0006]) that includes
a mobile data collector ([0028]: teaches a robotic system 10 that includes drones that are capable of autonomous movement in one-, two-, or three-dimensions); and
the at least one target system comprises a plurality of power generation system components disposed in the power generation system, the plurality of power generation system components structured to contribute, in part, to generation of electrical power ([0017]: discloses monitoring electrical infrastructure or power generation facilities).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Zhang in view of Harner in view of Castillo-Effen to simplify the maintenance of the systems being monitored, using mobile device to “facilitate one or both of health monitoring of the asset and repair, remediation, or improvement of the asset with limited or no human support ([0017])”, as known in the art.

claim 6: Zhang view of Harner in view of Castillo-Effen teaches the system of claim 5, as discussed above.
Zhang is silent with respect to wherein 
the at least one target system comprises of at least one of:
the turbine; 
the generator;
the electrical transmission system; or 
the transformer.

Harner teaches a system for monitoring and optimizing a turbine engine ([Abstract]) that includes a turbine type power plant ([Fig 1, col 4, lines 6 – 15]).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Zhang in view of Harner to enable application of a self-organized system of distributed sensors to a known system of “turbo-type of power plant of the type having at least one or both variable turbine inlet nozzles and variable area exhaust nozzles ([col 1, lines 8 – 9])” in order to obtain the predictable result of a self-organized power generation system. 

Regarding claim 8: Zhang view of Harner in view of Castillo-Effen teaches the system of claim 5, as discussed above.
Zhang is silent with respect to wherein 


Harner teaches a system for monitoring and optimizing a turbine engine ([Abstract]) that includes a turbine type power plant ([Fig 1, col 4, lines 6 – 15]) wherein 
the plurality of power generation system components form part of the turbine and at least one of the swarm of mobile data collectors is structured to sense a rotational speed of the turbine ([Fig 1, col 3, line 44]: block 20 inputs N, which is described as “rotor rpm”).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Zhang in view of Harner to enable application of a self-organized system of distributed sensors to a known system of “turbo-type of power plant of the type having at least one or both variable turbine inlet nozzles and variable area exhaust nozzles ([col 1, lines 8 – 9])” in order to obtain the predictable result of a self-organized power generation system. 

Regarding claim 10: Zhang view of Harner in view of Castillo-Effen teaches the system of claim 5, as discussed above.
Zhang is silent with respect to wherein 
the at least one target system comprises at least one of:
the fuel handling system; the power source; or the gear system.

Harner teaches a system for monitoring and optimizing a turbine engine ([Abstract]) that includes a turbine type power plant ([Fig 1, col 4, lines 6 – 15]) wherein 
the at least one target system comprises at least one of:
		the fuel handling system; the power source; or the gear system (]Fig. 1, col 3, line 44]: block 20 inputs W.sub.f, described as “main engine fuel flow”, which the Examiner interprets as a component of the fuel handling system).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Zhang in view of Harner to enable application of a self-organized system of distributed sensors to a known system of “turbo-type of power plant of the type having at least one or both variable turbine inlet nozzles and variable area exhaust nozzles ([col 1, lines 8 – 9])” in order to obtain the predictable result of a self-organized power generation system. 

Regarding claim 11: Zhang view of Harner in view of Castillo-Effen teaches the system of claim 5, as discussed above.
Zhang is silent with respect to wherein 
the plurality of power generation system components form part of at least one of:
	a bearing; a shaft; a motor; a rotor; a stator; or a gear.



It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Zhang in view of Harner to enable application of a self-organized system of distributed sensors to a known system of “turbo-type of power plant of the type having at least one or both variable turbine inlet nozzles and variable area exhaust nozzles ([col 1, lines 8 – 9])” in order to obtain the predictable result of a self-organized power generation system. 

Regarding claim 12: Zhang view of Harner in view of Castillo-Effen teaches the system of claim 5, as discussed above. Zhang view of Harner is silent with respect to wherein 
at least one of the swarm of mobile data collectors is self-propelled.

Castillo-Effen teaches a system for monitoring health of an asset ([0006]) that includes
at least one of the swarm of mobile data collectors is self-propelled ([0028]: teaches a robotic system 10 that includes drones that are capable of autonomous movement in one-, two-, or three-dimensions).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Zhang in view of Harner in view of Castillo-Effen to simplify the maintenance of the systems being monitored, using mobile 

Regarding claim 13: Zhang view of Harner in view of Castillo-Effen teaches the system of claim 12, as discussed above.
Zhang view of Harner is silent with respect to wherein
at least one of the swarm of mobile data collectors is:
a mobile robot; 
a drone; or
a mobile submersible.

Castillo-Effen teaches a system for monitoring health of an asset ([0006]) that includes
at least one of the swarm of mobile data collectors is self-propelled ([0028]: teaches a robotic system 10 that includes drones that are capable of autonomous movement in one-, two-, or three-dimensions).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Zhang in view of Harner in view of Castillo-Effen to simplify the maintenance of the systems being monitored, using mobile device to “facilitate one or both of health monitoring of the asset and repair, remediation, or improvement of the asset with limited or no human support ([0017])”, as known in the art.

Regarding claim 14: Zhang view of Harner in view of Castillo-Effen teaches the system of claim 5, as discussed above, wherein the self-organizing system self-organizes the selection operation, wherein the selection operation is structured to identify a target signal of at least one of the plurality of power generation system components to be sensed (Zhang: [0042 – 0044]: discloses a self-organized sensor network that includes memory on each of the nodes in the network, provides the ability to collect data using one of several sensor types, and provides the ability to enable high-speed video data collection when required, which the Examiner interprets as a node having the ability to select a target signal to be transmitted to the controller).

Regarding claim 15: Zhang view of Harner in view of Castillo-Effen teaches the system of claim 14, as discussed above, wherein 
Zhang in view of Brandt is silent with respect to wherein 
the selection operation is structured to receive data indicative of environmental conditions near the at least one of the plurality of power generation system components.

Castillo-Effen discloses a system for monitoring health of an asset ([0006]) that includes
receiving data indicative of environmental conditions near the at least one of the plurality of manufacturing system components ([Fig 5, 0054]: discloses receiving data form environmental sensors, which the Examiner interprets as producing “data indicative of environmental conditions”).

.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Brandt et al., US 2009/0084657 (hereinafter 'Brandt').

Regarding claim 4: Zhang teaches a system for self-organizing collection and storage of data collection ([Fig 1, 0011]: discloses a self-organized intelligent wireless network that includes storage at the simple nodes 101 and complex nodes 102), the system comprising: 
	a data collector for handling a plurality of sensor inputs from sensors ([Fig 2, 0025]: discloses a simple node 200 that collects data from sensors 208 – 210),
wherein the plurality of sensor inputs is configured to sense at least one of an operational mode, a fault mode and a health status of at least one target system ([Fig 2, Fig 3, 0025, 0031]: discloses a simple node 200 that collects temperature, motion, or sound data and a complex node 300 that collects video data in addition to the data collected by a simple node); and

wherein the self-organizing system generates a storage specification for organizing the storage of the data, the storage specification specifying data for local storage in the manufacturing system and specifying data for streaming via a network connection from the manufacturing system ([0027, 0031]: discloses the separation of data between two data transmissions, with the first portion of data comprising small-sized data sent over a low-speed channel, and high-speed real-time data sent over a high-speed wireless channel.  The low-speed data is associated with the memory in module micro-controller unit 306, while the high-speed data is stored in the memory in micro-controller unit 302).

Zhang is silent with respect to 
a manufacturing system;
a system for self-organizing collection and storage of data collection is a manufacturing system;
a data collector for handling a plurality of sensor inputs from sensors in the manufacturing environment; 


Brandt teaches a mesh network for connecting components in a conveyor system ([0001]) that includes
a manufacturing system ([0002]: discloses a materials transportation system used in “manufacturing, shipping, and other applications”);
a system for self-organizing collection and storage of data collection in the manufacturing system ([Fig 3, 0023, 0031]: teaches the components of the conveyor system exchanging information in order to organize the network of conveyor modules, and that components selectively consult a database to make decisions, or maintain data locally in order to make decisions);
a data collector for handling a plurality of sensor inputs from sensors in the manufacturing system ([Fig 1, 0024, 0025]: teaches a monitoring station 48 that collects data from the modular conveyor system 10 using mesh communications circuitry 58);
at least one target system is at least one of a power system, a conveyor system, a generator, an assembly line system, a wafer handling system, a chemical vapor deposition system, an etching system, a printing system, a robotic handling system, a component assembly system, an inspection system, a robotic assembly system, or a semi-conductor production system ([Fig 1, 0019]: modular conveyor system 10).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Zhang in view of Brandt to enable application of a self-organized system of distributed sensors to a known system of conveyor belts in order to obtain predictable results of a self-organized system of conveyor belts.


Claim 3, 21, 22, 25 – 27, and 29 – 31 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang view of Brandt in view of Castillo-Effen.

Regarding claim 3: Zhang teaches a system for self-organizing collection and storage of data collection ([Fig 1, 0011]: discloses a self-organized intelligent wireless network that includes storage at the simple nodes 101 and complex nodes 102), the system comprising: 
a data collector for handling a plurality of sensor inputs from sensors ([Fig 2, 0025]: discloses a simple node 200 that collects data from sensors 208 – 210);
wherein the plurality of sensor inputs is configured to sense at least one of an operational mode, a fault mode and a health status of at least one target system ([Fig 2, Fig 3, 0025, 0031]: discloses a simple node 200 that collects temperature, motion, or sound data and a complex node 300 that collects video data in addition to the data collected by a simple node); and

wherein the self-organizing system organizes a swarm of data collectors to collect data from a plurality of target systems ([Fig 1, 0023]: discloses a wireless sensor network 100 that comprises a number of simple nodes 101 and complex nodes 102, which the Examiner interprets as equivalents to a “swarm”, and a plurality of sub-networks which the Examiner interprets as equivalent to multiple target systems, one per sub-network).

Zhang is silent with respect to 
a manufacturing environment;
a system for self-organizing collection and storage of data collection is a manufacturing environment;
a data collector for handling a plurality of sensor inputs from sensors in the manufacturing environment; and
at least one target system is at least one of a power system, a conveyor system, a generator, an assembly line system, a wafer handling system, a chemical vapor deposition system, an etching system, a printing system, a robotic handling system, a 
mobile data collectors.

Brandt teaches 
a manufacturing system ([0002]: discloses a materials transportation system used in “manufacturing, shipping, and other applications”);
a system for self-organizing collection and storage of data collection in the manufacturing system ([Fig 3, 0023, 0031]: teaches the components of the conveyor system exchanging information in order to organize the network of conveyor modules, and that components selectively consult a database to make decisions, or maintain data locally in order to make decisions);
a data collector for handling a plurality of sensor inputs from sensors in the manufacturing system ([Fig 1, 0024, 0025]: teaches a monitoring station 48 that collects data from the modular conveyor system 10 using mesh communications circuitry 58);
at least one target system is at least one of a power system, a conveyor system, a generator, an assembly line system, a wafer handling system, a chemical vapor deposition system, an etching system, a printing system, a robotic handling system, a component assembly system, an inspection system, a robotic assembly system, and a semi-conductor production system ([Fig 1, 0019]: modular conveyor system 10).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Zhang in view of Brandt to enable 

Castillo-Effen teaches a system for monitoring health of an asset ([0006]) that includes
a mobile data collector ([0028]: teaches a robotic system 10 that includes drones that are capable of autonomous movement in one-, two-, or three-dimensions).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Zhang in view of Brandt in view of Castillo-Effen to simplify the maintenance of the systems being monitored, using mobile device to “facilitate one or both of health monitoring of the asset and repair, remediation, or improvement of the asset with limited or no human support ([0017])”, as known in the art.

Regarding claim 21: Zhang view of Brandt in view of Castillo-Effen teaches the system of claim 3, as discussed above, wherein:
the data collector is one of the swarm of mobile data collectors (Zhang: [Fig 2, 0025]: discloses a simple node 200 that collects data from sensors 208 – 210), and
the self-organizing system self-organizes the swarm of mobile data collectors to collect data from the plurality of system components (Zhang: [Fig 2, 0028, 0029]: discloses transferring data from one of the sensors attached to sensor array 208 to node 103 as required by local environmental changes).

Zhang is silent with respect to 
the at least one target system comprises a plurality of manufacturing system components disposed in the manufacturing system, the plurality of manufacturing system components structured to contribute, in part, to manufacture of an object; 
the plurality of manufacturing system components; and
the self-organizing system self-organizes the swarm of mobile data collectors to collect data from the plurality of manufacturing system components.

Brandt teaches a mesh network for connecting components in a conveyor system ([0001]) that includes
the at least one target system comprises a plurality of manufacturing system components disposed in the manufacturing system ([0002]: discloses a materials transportation system used in “manufacturing, shipping, and other applications”).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Zhang in view of Brandt to enable application of a self-organized system of distributed sensors to a known system of conveyor belts in order to obtain predictable results of a self-organized system of conveyor belts.

Castillo-Effen teaches a system for monitoring health of an asset ([0006]) that includes 


It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Zhang in view of Brandt in view of Castillo-Effen to simplify the maintenance of the systems being monitored, using mobile device to “facilitate one or both of health monitoring of the asset and repair, remediation, or improvement of the asset with limited or no human support ([0017])”, as known in the art.

Regarding claim 22: Zhang view of Brandt in view of Castillo-Effen teaches the system of claim 21, as discussed above.
Zhang is silent with respect to wherein the at least one target system is at least one of:
the power system; 
the generator;
the component assembly system;
the printing system; or
the robotic handling system.



It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Zhang in view of Brandt in view of Castillo-Effen to simplify the maintenance of the systems being monitored, using mobile device to “facilitate one or both of health monitoring of the asset and repair, remediation, or improvement of the asset with limited or no human support ([0017])”, as known in the art.

Regarding claim 25: Zhang view of Brandt in view of Castillo-Effen teaches the system of claim 21, as discussed above.
Zhang in view of Brandt is silent with respect to wherein 
at least one of the swarm of mobile data collectors is self-propelled.

Castillo-Effen teaches a system for monitoring health of an asset ([0006]) that includes
at least one of the swarm of mobile data collectors is self-propelled ([0028]: teaches a robotic system 10 that includes drones that are capable of autonomous movement in one-, two-, or three-dimensions).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Zhang in view of Brandt in view of 

Regarding claim 26: Zhang view of Brandt in view of Castillo-Effen teaches the system of claim 21, as discussed above, wherein the self-organizing system self-organizes the selection operation (Zhang: [Fig 2, 0028, 0029]: discloses transferring data from one of the sensors attached to sensor array 208 to node 103 as required by local environmental changes).

Zhang is silent with respect to wherein 
the selection operation is structured to identify a target signal of at least one of the plurality of manufacturing system components to be sensed.

Brandt teaches 
the selection operation is structured to identify a target signal of at least one of the plurality of manufacturing system components to be sensed ([Fig 5, Fig 6, 0039 – 0043]: discloses establishing a peer-to-peer connection to a particular adapter board 110 in order to transfer data to remote control and monitoring system 52).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Zhang in view of Brandt to 

Regarding claim 27: Zhang view of Brandt in view of Castillo-Effen teaches the system of claim 26, as discussed above.
Zhang in view of Brandt is silent with respect to wherein 
the selection operation is structured to receive data indicative of environmental conditions near the at least one of the plurality of manufacturing system components.

Castillo-Effen discloses a system for monitoring health of an asset ([0006]) that includes
receiving data indicative of environmental conditions near the at least one of the plurality of manufacturing system components ([Fig 5, 0054]: discloses receiving data form environmental sensors, which the Examiner interprets as producing “data indicative of environmental conditions”).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Zhang in view of Brandt in view of Castillo-Effen to simplify the maintenance of the systems being monitored, using mobile device to “facilitate one or both of health monitoring of the asset and repair, remediation, or improvement of the asset with limited or no human support ([0017])”, as known in the art.

claim 29: Zhang in view of Brandt teaches the system of claim 4, as discussed above.
Zhang is silent with respect to wherein 
the at least one target system comprises a plurality of manufacturing system components disposed in the manufacturing system, the plurality of manufacturing system components structured to contribute, in part, to the manufacture of an object.

Brandt teaches a mesh network for connecting components in a conveyor system ([0001]) that includes
at least one target system comprises a plurality of manufacturing system components disposed in the manufacturing system ([0002]: discloses a materials transportation system used in “manufacturing, shipping, and other applications”).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Zhang in view of Brandt to enable application of a self-organized system of distributed sensors to a known system of conveyor belts in order to obtain predictable results of a self-organized system of conveyor belts.

Castillo-Effen teaches a system for monitoring health of an asset ([0006]) that includes 
the plurality of manufacturing system components structured to contribute, in part, to the manufacture of an object ([0027]: discloses a 3D printer or other additive 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Zhang in view of Brandt in view of Castillo-Effen to simplify the maintenance of the systems being monitored, using mobile device to “facilitate one or both of health monitoring of the asset and repair, remediation, or improvement of the asset with limited or no human support ([0017])”, as known in the art.

Regarding claim 30: Zhang in view of Brandt in view of Castillo-Effen teaches the system of claim 29, as discussed above, wherein the plurality of manufacturing system components forms part of the robotic handling system and the storage specification specifies which data of the operational mode, fault mode, and health status will be stored for local storage of data and which data will be output for streaming via the network (Zhang: [0027, 0031]: discloses the separation of data between two data transmissions, with the first portion of data comprising small-sized data sent over a low-speed channel, and high-speed real-time data sent over a high-speed wireless channel.  The low-speed data is associated with the memory in module micro-controller unit 306, while the high-speed data is stored in the memory in micro-controller unit 302).

Regarding claim 31: Zhang in view of Brandt in view of Castillo-Effen teaches the system of claim 29 further comprising:
.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang view of Harner in view of Castillo-Effen in view of Chen et al., US 2015/0046127 (hereinafter 'Chen') 

Regarding claim 16: Zhang view of Harner in view of Castillo-Effen teaches the system of claim 15, as discussed above.
Zhang view of Harner in view of Castillo-Effen is silent with respect to wherein 
the selection operation is structured to change a frequency of a sampling rate of at least one of the plurality of sensor inputs based on the data indicative of the environmental conditions.

Chen teaches a sensing system for industrial applications that includes 
changing a frequency of a sampling rate of at least one of the plurality of sensor inputs based on the data indicative of the environmental conditions ([0040, 0041]: discloses dynamically selecting data from one or more sensors, based on environmental data, and varying the frequency that data is sampled as requested by a data recognition module 510).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Zhang view of Brandt in view of Castillo-Effen in view of Chen to acquire more data when the environmental conditions are changing rapidly, and less data when the environmental conditions are reasonably stable.


Claim 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang view of Brandt in view of Castillo-Effen in view of Wang et al., US 2010/0114514 (hereinafter 'Wang').

Regarding claim 23: Zhang view of Brandt in view of Castillo-Effen teaches the system of claim 21, as discussed above.
Zhang view of Brandt in view of Castillo-Effen is silent with respect to wherein 
the at least one target system is the semiconductor production system and the data collector is structured to sense a level of a hazardous material.

Wang teaches “a system for detecting trace chemical or biological substance ([00580]” using a distributed set of sensors ([Fig 5, 0065]) that includes 
the at least one target system is the semiconductor production system and the data collector is structured to sense a level of a hazardous material ([0083: discloses 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Zhang view of Brandt in view of Castillo-Effen in view of Wang to process sensor data indicating that noxious gasses are escaping from a semiconductor manufacturing process, making the room dangerous for humans to enter.

Regarding claim 24: Zhang view of Brandt in view of Castillo-Effen teaches the system of claim 21, as discussed above.
Zhang view of Brandt in view of Castillo-Effen is silent with respect to wherein 
the plurality of manufacturing system components forms part of a clean room.

Wang teaches “a system for detecting trace chemical or biological substance ([00580]” using a distributed set of sensors ([Fig 5, 0065]) that includes a plurality of manufacturing system components as part of a clean room ([0083: discloses the use of the distributed set of sensors to safety monitoring in a “semiconductor wet chemical process line in [a] clean room”).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Zhang view of Brandt in view of Castillo-Effen in view of Wang to process sensor data indicating that noxious gasses .


Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang view of Brandt in view of Castillo-Effen in view of Chen 

Regarding claim 28: Zhang view of Brandt in view of Castillo-Effen teaches the system of claim 27, as discussed above.
Zhang view of Brandt in view of Castillo-Effen is silent with respect to wherein 
the selection operation is structured to change a frequency of a sampling rate of at least one of the plurality of sensor inputs based on the data indicative of the environmental conditions.

Chen teaches a sensing system for industrial applications that includes 
changing a frequency of a sampling rate of at least one of the plurality of sensor inputs based on the data indicative of the environmental conditions ([0040, 0041]: discloses dynamically selecting data from one or more sensors, based on environmental data, and varying the frequency that data is sampled as requested by a data recognition module 510).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Zhang view of Brandt in view of .
 
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang view of Harner in view of Lovmand et al., US 2013/0313827 (hereinafter 'Lovmand'). 

Regarding claim 17: Zhang in view of Harner teaches the system of claim 2, as discussed above.
Zhang is silent with respect to wherein 
the at least one target system comprises a plurality of power generation system components disposed in the power generation system, the plurality of power generation system components structured to contribute, in part, to generation of electrical power.

Harner teaches a system for monitoring and optimizing a turbine engine ([Abstract]) that includes 
the at least one target system comprises a plurality of power generation system components disposed in the power generation system ([Fig 1; col 1, lines 8 – 14 and 33 – 39]: discloses a turbo-type power plant that includes a plurality of system components, including inlet nozzles, exhaust nozzles, and adjustable fuel flow).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Zhang in view of Harner to enable [col 1, lines 8 – 9])” in order to obtain the predictable result of a self-organized power generation system. 

Lovmand teaches a system for managing the operation of a turbine ([Abstract]) that includes 
the plurality of power generation system components structured to contribute, in part, to generation of electrical power ([0026]: teaches generating electrical power using a variety of different turbine types).
	
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Zhang in view of Harner in view of Lovmand to apply the distributed monitoring system to the task of observing an electrical power generator, which has similar operational components compared to the power plant taught by Harner, if that were of interest.

Regarding claim 18: Zhang in view of Harner in view of Lovmand teaches the system of claim 17, as discussed above, wherein
the storage specification specifies which data of the operational mode, fault mode, or health status will be stored for local storage of data and which data will be output for streaming via the network ([0035, 0042]: discloses that the main CPU 403 

Zhang in view of Harner is silent with respect to 
the plurality of power generation system components form part of the turbine.

Lovmand teaches a system for managing the operation of a turbine ([Abstract]) that includes 
the plurality of power generation system components form part of the turbine ([0032]: teaches a variety of system components that make up a turbine, including nacelle body 550, a rotor 540, and rotor blades).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Zhang in view of Harner in view of Lovmand to apply the distributed monitoring system to the task of observing the operational components of the electrical turbine in order to provide command and control of the turbine.


Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang view of Harner in view of Lovmand in view of Castillo-Effen. 

claim 19: Zhang in view of Harner in view of Lovmand teaches the system of claim 17, as discussed above.
Zhang view of Harner in view of Lovmand is silent with respect to wherein 
the data collector is self-propelled.

Castillo-Effen teaches a system for monitoring health of an asset ([0006]) that includes
the data collector is self-propelled ([0028]: teaches a robotic system 10 that includes drones that are capable of autonomous movement in one-, two-, or three-dimensions).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Zhang in view of Harner in view of Lovmand in view of Castillo-Effen to simplify the maintenance of the systems being monitored, using mobile device to “facilitate one or both of health monitoring of the asset and repair, remediation, or improvement of the asset with limited or no human support ([0017])”, as known in the art.

Regarding claim 20: Zhang in view of Harner in view of Lovmand in view of Castillo-Effen teaches the system of claim 19, as discussed above.
Zhang view of Harner in view of Lovmand is silent with respect to wherein the data collector is:
a mobile robot; 
a drone; or


Castillo-Effen teaches a system for monitoring health of an asset ([0006]) that includes
at least one of the swarm of mobile data collectors is self-propelled ([0028]: teaches a robotic system 10 that includes drones that are capable of autonomous movement in one-, two-, or three-dimensions).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Zhang in view of Harner in view of Lovmand in view of Castillo-Effen to simplify the maintenance of the systems being monitored, using mobile device to “facilitate one or both of health monitoring of the asset and repair, remediation, or improvement of the asset with limited or no human support ([0017])”, as known in the art.


Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang view of Harner in view of Castillo-Effen in view of Lovmand.

Regarding claim 7: Zhang in view of Harner in view of Castillo-Effen teaches the system of claim 5, as discussed above.
Zhang in view of Harner in view of Castillo-Effen is silent with respect to wherein 
the plurality of power generation system components form part of the turbine and 


Lovmand teaches a system for managing the operation of a turbine ([Abstract]) that includes 
the plurality of power generation system components form part of the turbine ([0032]: teaches a variety of system components that make up a turbine, including nacelle body 550, a rotor 540, and rotor blades); and
data collectors structured to sense a thermal threshold of the turbine ([Fig. 8, 0046]: discloses monitoring the thermal data from the electrical generating component of the turbine and detecting when the thermal data is exceeding a defined thermal limit).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Zhang in view of Harner in view of Castillo-Effen in view of Lovmand to detect when the turbine is becoming too hot, and modify the operation of the turbine to bring it back to a safe operating temperature in order to prevent damage to the machinery. . 

Regarding claim 9: Zhang in view of Harner in view of Castillo-Effen teaches the system of claim 5, as discussed above.
Zhang in view of Harner in view of Castillo-Effen is silent with respect to wherein 


Lovmand teaches a system for managing the operation of a turbine ([Abstract]) that includes 
sensing a load on an electrical grid associated with the plurality of power generation system components ([Fig. 8, 0046]: discloses a set of variables including a load parameter, electrical current, and electrical voltage).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Zhang in view of Harner in view of Castillo-Effen in view of Lovmand to determine the amount of power being delivered by the power generation system, as is well known in the transmission and consumption of electrical energy.



Response to Arguments
35 USC §112 
Applicant's arguments filed 2 August have been fully considered but they are not persuasive.
MPEP §2164.01 states 


Applicant argues (see page 16):  Paragraphs [00953], [00957], [00995], [001009], and [001446] of the current Application support the understanding that one of skill in the art would appreciate that an operational mode is a state and/or condition of a system or system component during use, i.e., an operational state. For example, as stated in paragraph [00953] of the Application, shifts in operational mode may be determined from changes in data streams, vibrations, acoustics, etc. As stated in paragraph [001446] of the Application, operational modes may include mobility modes (direction, speed, acceleration, and the like), type of mobility modes (e.g., rolling, flying, sliding, levitation, hovering, floating), performance modes (e.g., gears, rotational speeds, heat levels, assembly line speeds, voltage levels, frequency levels), output modes, fuel conversion modes, resource consumption modes, and financial performance modes (e.g., yield, profitability)
ordinary skill in the art.  For example, it is not clear how a person having ordinary skill in the art in power system would be expected to use the claimed “flying, …, levitation, hovering, [or] floating” other than the case of the power system being part of a flying apparatus.  It is even harder to conceptualize how “flying, …, levitation, hovering, [or] floating” would by understood by person having ordinary skill in the art in cold storage or hot storage without far more detailed explanation in the instant disclosure.
Applicant argues (see page 16): Paragraphs [00253], [00260], [00271], [00278], [00328], and [00338] of the current Application support the understanding that one of skill in the art would appreciate that a fault mode is an indication of a state of a system that has and/or is experiencing a fault, e.g., a problem that can be detected via sensors, corresponding to, among other things, excessive vibrations, incorrect materials, shock or damage in transit, lack of lubrication, over lubrication, patterns of arcing, corona and/or other electrical issues indicating a break down or issue, etc.
Examiner submits that the argued list requires one of ordinary skill in the art to be skilled in the detection of vibration analysis, proper lubrication of machine components, proper operation of electrical circuitry, and the analysis of why a particular good was damaged.  The expectation that the person of ordinary skill in the art would be skilled in all of these areas appears to the Examiner as an unreasonable requirement.  In addition, it is unclear how each of the argued fault detection sensors apply to each of the recited systems.  For example, it is not clear how a determination of shock or 
Applicant argues (see page 17): Paragraphs [0627] and [002145] of the current Application, as filed, supports the understanding that one skilled in the art would appreciate that a health status is a state, condition or status of a component, part, sub-system, or the like of a machine, device, system or item of equipment.
Examiner submits that while health status can be considered “a state, condition or status”, the instant disclosure does not describe in sufficient detail how the “state, condition or status” is to be determined from the myriad of recited systems.  It is not clear from the specification how one of ordinary skill in the art could extract a “health state” from systems as disparate as a power system and an inspection system using any common technique.

35 USC §101 
Applicant's arguments filed 2 August 2021 have been fully considered but they are not persuasive.
Applicant argues (see page 20): independent claims 1,2,3,and 4 do not recite a mathematical formula.
Examiner submits that the claims as amended include both mathematical and mental concepts.  The organization of data collection and the organization of data storage both incorporate any number of mathematical operations, for example sorting 
Applicant argues (see page 21 – 22): the recitations of independent claims 1, 2, 3, and 4 demonstrate an improvement to the art of data collection. … a human is also not capable of configuring multiple sensors in a dynamic collection environment fast enough to keep up with changes in the environment and/or system components. Further still, embodiments of the self-organizing system, in accordance with independent claims 2 and 4, generate a storage specification for organizing storage of data and specifying data for streaming via a network connection, which removes the need for batches on tape and/or hard drives to be transported to a central office.
Examiner submits that Applicant provides no evidence that a human cannot “keep up with changes” in an industrial environment.  Examiner submits that technicians have been monitoring and controlling machines in an industrial environment since the dawn of the industrial revolution.  The instant claims are silent with regard to any requirement for processing speed, amount of data, or response time to process this data.  
Applicant argues (see page 23): Applicant respectfully submits that neither self-organizing a storage operation nor self-organizing a data collection operation nor self-organizing a selection operation are generic computer functions. Applicant further notes the Office Action does not contain any supporting evidence demonstrating that these processes are common/generic computer functions. Applicant respectfully requests that the Office provide further support should the Office maintain a position that self-organizing a storage operation, self-organizing a data collection operation, or self-organizing a selection operation are generic computer functions.
Examiner submits that the “organizing the swarm of mobile data collectors” is identified as part of the abstract idea, and not as an additional element.  As such, the analysis of eligibility does not determine whether or not “organizing the swarm of mobile data collectors” is a common or generic computer function.    In particular, the collection of data is necessary for the performance of the identified abstract idea.
Applicant argues (see page 25):  Applicant further notes the present claims contain more elements and are more specific than claim 1 from U.S. Pat. No. 8,713,476 ("the '476 patent"), which was found patent eligible by the United States Court of Appeals for the Federal Circuit ("CAFC") in Core Wireless Licensing S.A.R.I., v. LG Electronics, Inc., LG Electronics Mobilecomm USA., Inc., (Fed. Cir. January 25, 2018); see also, the USPTO's July 2018: Eligibility Quick Reference Sheet Decisions Holding Claims Eligible.
Examiner submits that the analysis of claims for eligibility is described in MPEP §2106.  The Quick Reference Sheet is not used in the determination of eligible subject matter, and was obsoleted in January 2019 with the release of updates to the MPEP.

35 USC §103 
claims 1 – 4 have been considered but are moot in view of the new ground(s) of rejection as necessitated by applicant's amendments, in particular the addition of 27 new claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532.  The examiner can normally be reached on 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Brent A. Fairbanks/Primary Examiner, Art Unit 2862